Mr. Justice Gary delivered the opinion of the Court. The appellant sued the appellee for rent; $75.81 was due him, and the jury. gave him $37.90. On motion for new trial the court said that the difference was too small to justify another trial, and it would cost the county more for another trial than the difference amounted to. We agree to the last, but not to the first proposition. The appellee does not appear here to defend the judgment, and we can not justify it. In McNutt v. Dickson, 42 Ill. 492, the Supreme Court found it laborious to apply de minimis to $9.70 of a decree of $2,441 acquiesced in more than five years. The judgment is reversed and the cause remanded.